DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, filed 6/30/22, with respect to the title have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see pages 13 and 14, filed 6/30/22, with respect to the rejection(s) of claim(s) 13-37 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2018/0205851 by Hattori et al.

Information Disclosure Statement
IDS filed 8/4/22 is acknowledged, the references therein relating to the parent application and the general background of applicant’s invention.  Japanese office action has not been considered as no translation was provided.

Claim Objections
Claim 16 is objected to because of the following informalities:  dependency of claim was removed without adding back “13”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claim(s) 13-20 and 22-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2006/0088214 by Handley et al., and further in view of U.S. patent application publication 2018/0205851 by Hattori et al.
2)	Regarding claim 13, Handley teaches an image processing apparatus (paragraph 37; a digital scanner) that is able to communicate with an information processing apparatus (paragraph 53; any device which can receive the email) comprising: a reader that generates image data by reading at least a first document and a second document based on one reading instruction received from a user (paragraph 37; plurality of business cards can be read simultaneously); a controller (paragraphs 38 and 39; processor onboard an MFP containing the scanning device can execute processing) that performs character recognizing processing on the image data to obtain text information (paragraph 47; character recognition is performed), wherein the controller extracts from the obtained text information first destination information corresponding to the first document and second destination information corresponding to the second document (paragraph 48; data obtain can include addresses and phone numbers [i.e. destinations] from the plurality of scanned documents); and a communication interface that transmits the extracted first destination information and the extracted second destination information to the information processing apparatus (paragraphs 50, 52 and 53; figure 2, item 130; extracted data can be transferred to an external device), allowing a user to recognize the first destination information as destination information corresponding to the first document, and recognize the second destination information as destination information corresponding to the second document (paragraphs 47 and 53; each card is converted into its own text record thereby corresponding each extracted destination with the particular business card).
	Handley does not specifically teach the information processing apparatus performs display of the extracted first destination information and the extracted second destination information.
	Hattori teaches the information processing apparatus performs display of the extracted first destination information and the extracted second destination information (figure 30; paragraph 70; scanned data can be viewed at user terminal 50).
	Handley and Hattori are combinable because they are both from the scanned data transmission field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Handley with Hattori to add viewing of data at an external device.  The motivation for doing so would have been “for a user to confirm or edit electronic data” (paragraph 70).  Therefore it would have been obvious to combine Handley with Hattori to obtain the invention of claim 13.

3)	Regarding claim 14, Handley teaches the image processing apparatus according to claim 13, wherein the communication interface transmits the extracted first destination information and the extracted second destination information to the information processing apparatus via a network (paragraphs 50 and 53; figure 2, item 130; extracted data can be transferred to an external device, email being inherently transmitted over a network).
4)	Regarding claim 15, Hattori (as combined with Handley in the rejection of claim 13 above) teaches the image processing apparatus according to claim 13, wherein the extracted first destination information and the extracted second destination information can be modified by the information processing apparatus (figure 30; paragraph 70; scanned data can be edited at user terminal 50).
5)	Regarding claim 16, Handley teaches the image processing apparatus according to claim 13, wherein a destination of the information processing apparatus can be set by a user (paragraph 52; extracted data can be transmitted to a selected address).
6)	Regarding claim 17, Handley teaches the image processing apparatus according to claim 13, wherein the first destination information corresponding to the first document and the second destination information corresponding to the second document can be extracted as destination information corresponding to different documents (paragraph 47 and 107; extracted destination information can be separated and assigned to each individual document as file data).
7)	Regarding claim 18, Handley teaches the image processing apparatus according to claim 13, wherein the extracted first destination information is an e-mail address and the extracted second destination information is an e-mail address (paragraphs 48 and 51; addresses extracted can be an email address).
8)	Regarding claim 19, Handley teaches the image processing apparatus according to claim 13, wherein the extracted first destination information is a facsimile number and the extracted second destination information is a facsimile number. (Table 1; paragraph 63; fax numbers can be labeled from the extracted data).
9)	Regarding claim 20, Handley teaches the image processing apparatus according to claim 13, wherein the extracted first destination information is an e-mail address and the extracted second destination information is a facsimile number (paragraph 48; address and phone numbers can be extracted together from the plurality of scanned business cards).
10)	Regarding claim 22, Handley teaches the image processing apparatus according to claim 13, wherein the first document is a first business card and the second document is a second business card (paragraph 37; plurality of business cards are scanned).
11)	Regarding claim 23, Handley (as combined with Hattori in the rejection of claim 13 above) teaches the image processing apparatus according to claim 13, wherein the controller further extracts, from the obtained text information, a first name corresponding to the first document and a second name corresponding to the second document (paragraph 48; names can be extracted), and wherein the communication interface further transmits the first name and the second name to the information processing apparatus so that the information processing apparatus further performs display of the first name and the second name, the display allowing the user to recognize the first name as a name corresponding to the first destination information, and recognize the second name as a name corresponding to the second destination information (business card data files, including name and destination information, are transmitted as taught in Handley and may be viewed as shown in figure 30 of Hattori).
12)	Regarding claim 24, Handley teaches the image processing apparatus according to claim 13, wherein the controller recognizes first image data based on edge of the first image data included in the image data generated by the reader, wherein the controller recognizes second image data based on edge of the second image data included in the image data generated by the reader, wherein the controller extracts, based on the recognized image data of the first document and the obtained text information, first destination information corresponding to the first document, and wherein the controller extracts, based on the recognized image data of the second document and the obtained text information, second destination information corresponding to the second document (paragraph 44; business cards are detected as separate through edge detection, the different cards then being associated with the data therein [paragraph 107]).
13)	Claims 25-35 are taught in the same manner as described in the rejections of claims 13-20 and 22-24, respectively.
14)	Claim 36 is taught in the same manner as described in the rejection of claim 13 above.
15)	Claim 37 is taught in the same manner as described in the rejection of claims 13 and 14 above.

16)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2006/0088214 by Handley et al., and further in view of U.S. patent application publication 2018/0205851 by Hattori et al. as applied to claim 13 above, and further in view of U.S. patent application publication 2009/0141300 by Yamada et al.
	Handley does not specifically teach the image processing apparatus according to claim 13, further comprising an auto document feeder.
	Yamada teaches the image processing apparatus according to claim 13, further comprising an auto document feeder (paragraph 37; ADF is a part of MFP 2).
	Handley and Yamada are combinable because they are both from the reading business card data field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Handley with Yamada to add an ADF.  The motivation for doing so would have been to automatically scan documents without additional effort from a user.  Therefore it would have been obvious to combine Handley with Yamada to obtain the invention of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672